Citation Nr: 0412918	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  01-09 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had recognized service from May 1943 to January 
1946.  The veteran died in November 1980.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant originally submitted a claim for Dependency and 
Indemnity Compensation (DIC) benefits in August 1990 and was 
denied because the veteran did not have qualifying service.  
The appellant perfected her appeal in July 1993 and a May 
1994 Board decision denied eligibility for pension, 
compensation, dependency and indemnity compensation or burial 
benefits.  In a June 1995 appeal to the United States Court 
of Veterans Appeals, the Court vacated the May 1994 decision 
and remanded for additional development. In accordance with 
the Court's remand, the Board remanded in January 1996 in 
order to verify the veteran's period of service.  The U.S. 
Army Reserve Personnel Center verified the veteran's period 
of active service in February 1996.  The RO issued 
supplemental statement of the case in April 1996 and January 
1998 that confirmed and continued the prior denial of service 
connection for cause of the veteran's death because there was 
no evidence of a nexus to service.  The issue returned to the 
Board and was denied by a June 1998 decision because there 
was no evidence that the veteran's cause of death was related 
to service.  

The appellant submitted a claim to reopen the matter of 
service connection for cause of the veteran's death in 
October 1999.  Accordingly, the issue on appeal is whether 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for cause of the veteran's 
death.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The Board's May 1994 decision denied the appellant's 
claim for DIC benefits; she appealed that decision to the 
U.S. Court of Appeals for Veterans (Court).  The Court 
vacated the May 1994 Board decision and remanded for further 
development.  The Board again remanded the claim for DIC 
benefits in November 1996 and denied the claim in June 1998.

3.  The appellant submitted her claim to reopen in October 
1999.  The RO found no new and material evidence to reopen 
the claim in April 2000 and June 2001 rating decisions.  

4.  Evidence received since the April 2000 rating decision 
either is cumulative or duplicative of evidence previously of 
record or does not bear directly and substantially on the 
matter at issue.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for the cause of the veteran's death 
remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a June 2001 RO decision and notice letter 
thereof, as well as a September 2001 statement of the case 
and March 2002, March 2003 and October 2003 supplemental 
statements of the case, the RO provided the appellant with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate her claim.  Additionally, in 
April 2001, December 2001 and September 2003, the RO sent the 
appellant letters, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the appellant to identify and/or 
secure evidence as well as informed her of the type of 
evidence she needed to submit in order to reopen her claim.  
The Board notes that the September 2003 VCAA letter 
specifically regards the issue of what constitutes new and 
material evidence to substantiate a claim of entitlement to 
service connection for cause of death.  Therefore, the 
appellant has been informed of the type of evidence that 
would be considered new and material.  Furthermore, the 
September 2001 statement of the case and the March 2003 and 
October 2003 supplemental statements of the case include the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believed that this decision is incorrect as it applied to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in October 1999, the amended 
regulations are not for application.

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, and 
adjudication of the appeal to reopen the claim of service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The Board finds that no new and material evidence has been 
received to reopen the claim for service connection for cause 
of the veteran's death.  The appellant has submitted 
duplicates of the veteran's death certificate and treatment 
records from Dr. Ferrer.  Additionally, the veteran submitted 
an undated certification from Dr. Ferrer which amended the 
veteran's cause of death to include cancer of the brain.  
Although this information may be considered new and material, 
the Board also notes that a field investigation led to an 
April 1996 determination that any documents bearing the 
signature of Angel R. Ferrer were not credible and should not 
be valuated in considering claims.  Moreover, the appellant 
submitted a June 2000 statement to the effect that she had 
entrusted her documents to a third party and that Angel 
Ferrer was not her husband's treating physician at the time 
of the veteran's death.  Accordingly, these documents are not 
considered new and material.

The Board acknowledges the appellant's May 2001 submission 
that "as a guerilla forces during the second world war my 
husband is always in the jungle the tendency is prone to 
acquired PTB" and her October 2001 VA Form 9 submission that 
the proximate cause of the veteran's tuberculosis was 
epilepsy developed into a tuberculosis contracted during his 
service "due to the tortures inflicted by the Japanese 
Imperial Army."  The Board notes that the appellant 
submitted a January 2003 statement from Dr. Palma to the 
effect that he treated the veteran from 1960 to March 1987 
and that the veteran died of pulmonary tuberculosis and also 
suffered from attacks of epilepsy.  The statement from Dr. 
Palma says he began treating the veteran in 1960, more than 
10 years from the veteran's period of service, moreover, this 
statement does not provide any nexus of the veteran's cause 
of death to his period of service.   Finally, the Board notes 
that the appellant is not competent to give an opinion 
regarding the etiology of the veteran's death.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the appellant has not 
submitted any competent medical evidence showing that the 
veteran's PTB was caused or aggravated by the veteran's 
period of active service.  As such, the Board finds that the 
appellant has not submitted new and material evidence within 
the meaning of VA regulation to reopen the claim for service 
connection for the cause of the veteran's death.  38 C.F.R. § 
3.156(a).  Therefore, the claim is not reopened.  38 U.S.C.A. 
§ 5108.  The appeal is denied.


ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



